DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Claims 1-4, 6, 8, and 14 read upon Group 1 in the reply filed on 05/07/2020 is acknowledged.  The traversal is on the ground(s) with the assertion that the invention lacks novelty over Rix.  This is not found persuasive because Applicant did not point out specifically how the invention does not lack novelty over Rix.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/07/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Detty U.S. Patent No. (5,766,236) in view of Evans et al. U.S. Patent No. (7,854,712) and further view of Wibaux U.S. Patent No. (7,238,196).
With respect to claim 1, Detty et al. substantially discloses a brace to provide support for limb and in particular to braces which include electrical stimulation means ([Col.1], lines 5-7)  (previously presented): comprising an electrically conductive, a knitted structure or mesh or web (42, web 42 of electrically conductive flexible, stretchable fabric or mesh fig.5) and ([Col.4], lines 50-54), in which electrically conductive fibers are in contact with one another; and wherein the electrically conductive textile sheet is provided with electrical contacts (at least one electrically conductive connector 26,fig.4) and ([Col.5], lines 7-15) and wherein the electrically conductive textile sheet constitutes a rear layer of the plaster.
Detty substantially discloses the invention as claimed except an electrically heatable plaster comprising: a self-adhesive skin contact layer comprising at least one pharmaceutical active substance.  Furthermore, Detty discloses a sheet-like skin contact layer comprising an elastomeric material.
Evans et al., however, teaches a knitted substrate which combines the advantages of both plaster-of-paris and moisture-curable resin systems ([Col.2], lines 23-25).  Evans further teaches a method of constructing a medical bandaging product according to the invention includes the step of providing an elongate, moisture-impervious sleeve and an elongate medical bandage 
Wibaux further teaches a skin-contacting heatable dressing including a pressure-sensitive adhesive layer having a first skin-contacting side and a second side (abstract) the pressure-sensitive adhesive layer may include a transdermally absorbable medicament ([Col.23], lines 50-67) and ([Col.24], lines 1-9).
In view of the teachings of Evans et al. and Wibaux, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the limb support of Detty by incorporating an electrically heatable plaster comprising a self-adhesive skin contact layer comprising at least one pharmaceutical active substance to the brace without changing the operation principle of the invention because the invention of Detty is applying heat therapy to the anatomy of the user ([Col.1], lines 55-63) the brace which provides mechanical support, heat retention and electrical stimulation to a portion of a person's body on which the brace is located and brace which is easy to apply and use on a portion of a limb of a person and which provides mechanical support, heat retention and electrical stimulation to that portion of a person's body in order to protect a joint from a sprain or other injury, or to facilitate the healing of an already injured ankle while protecting it from exacerbation and bacterial growth.

With respect to claim Claim 3, the combination of Detty/Evans et al./Wibaux substantially discloses the invention as claimed.  Evans et al. further teaches the electrically conductive sheet is embedded in a resin layer ([Col.2], lines 23-32).  
With respect to claim 4, the combination of Detty/Evans et al./Wibaux substantially discloses the invention as claimed except the resin layer or polymer layer includes at least one electrically conductive filler. 
Wibaux however, teaches a skin-contacting heating dressing comprising a pressure-sensitive adhesive layer having a first skin-contacting side and a second side; heat generating conductive carbon fibers contained within the skin-contacting pressure sensitive adhesive layer; and a source of electrical energy electrically connected to the carbon fibers (abstract). Wibaux further teaches conductive fiber comprising graphite fibers ([Col.20], lines 11-13).
In view of the teachings of Wibaux, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resin layer of Detty/Evans et al. by incorporating at least one electrically conductive filler such as graphite capable of generating heat when a relatively low voltage is applied.
With respect to claim 6, the combination of Detty/Evans et al./Wibaux substantially discloses the invention as claimed.  Detty further discloses a voltage source, preferably a direct current source ([Col.4], lines 39-46).  
With respect to claim 8, the combination of Detty/Evans et al./Wibaux substantially discloses the invention as claimed.  Wibaux further teaches the pharmaceutical active substance 
With respect to claim 14, the combination of Detty/Evans et al./Wibaux substantially discloses the invention as claimed.  Wibaux further teaches a control and regulation electronic system configured to maintain the textile sheet at a constant temperature ([Col.5, lines 24-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786